COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ALBERTO PUENTES,                               §
                                                                No. 08-21-00101-CV
                               Appellant,        §
                                                                   Appeal from the
  v.                                             §
                                                              388th Court District Court
  LILIANA RODARTE,                               §
                                                              of El Paso County, Texas
                               Appellee.         §
                                                                (TC#2018DCM8191)
                                                 §

                                  MEMORANDUM OPINION

       Appellant, Alberto Puentes, attempts to appeal from the order granting a Final Decree of

Divorce, signed on December 30, 2020. We dismiss this appeal for want of jurisdiction.

       This Court only has jurisdiction over final, appealable judgments or appealable

interlocutory orders. See TEX.CIV.PRAC.&REM.CODE ANN. §§ 51.012, 51.014(a); Stary v. DeBord,

967 S.W.2d 352, 352–53 (Tex. 1998). Generally, a notice of appeal is due within thirty days after

the final judgment is signed. See TEX.R.APP.P. 26.1. The deadline to file a notice of appeal is

extended to ninety days after the date the judgment is signed if, within thirty days after the

judgment is signed, a party timely files a motion for new trial. See TEX.R.APP.P. 26.1(a);

TEX.R.CIV.P. 329b(a). To be considered timely, a motion for new trial must be filed within thirty

days after the judgment is signed. Id.
                                              Background

           The trial court signed the final judgment on December 30, 2020, making January 29, 2021,

the deadline for filing a notice of appeal. See TEX.R.APP.P. 26.1. Appellant did not file his notice

of appeal until June 7, 2021. Appellant asserts his appeal is timely because he filed a motion for

new trial. The district clerk’s docketing certificate reflects a motion for new trial was filed with

the trial court on February 12, 2021. The motion for new trial was filed after the expiration of thirty

days in contravention of TEX.R.CIV.P. 329b(a).

           Since the motion for new trial was untimely, Appellant’s notice of appeal was due

January 29, 2021. On June 7, 2021, this Court’s clerk, pursuant to TEX.R.APP.P. 42.3(a), sent the

parties a notice of the Court’s intent to dismiss for want of jurisdiction if, within ten days of the

notice, no party responded showing grounds to continue the appeal. No response has been received

as of this date.

           Without a timely filed notice of appeal, this Court lacks jurisdiction over the appeal. See

TEX.R.APP.P. 25.1(b). We have given notice of our intent to dismiss and requested a response.

Having received no response, we see no purpose that would be served by declining to dismiss this

appeal at this stage of the proceedings. Pursuant to TEX.R.APP.P. 42.3(a), we dismiss the appeal

for want of jurisdiction.

                                              Conclusion

           Accordingly, we dismiss this appeal for want of jurisdiction. See TEX.R.APP.P. 42.3(a);

43.2(f).

July 21, 2021
                                                YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

                                                    2